      Case 4:16-cv-02200-HSG Document 193 Filed 07/03/19 Page 1 of 5



 1   Laurence D. King (SBN 206423)                  Angela C. Agrusa (SBN 131337)
     Matthew B. George (SBN 239322)                 angela.agrusa@dlapiper.com
 2   Mario M. Choi (SBN 243409)                     Shannon E. Dudic (SBN 261135)
     KAPLAN FOX & KILSHEIMER LLP                    shannon.dudic@dlapiper.com
 3   350 Sansome Street, Suite 400                  DLA PIPER LLP (US)
     San Francisco, CA 94104                        2000 Avenue of the Stars, Suite 400
 4   Telephone: 415-772-4700                        North Tower
     Facsimile: 415-772-4707                        Los Angeles, CA 90067
 5   lking@kaplanfox.com                            Telephone: 310-500-3500
     mgeorge@kaplanfox.com                          Facsimile: 310-500-3300
 6   mchoi@kaplanfox.com

 7   Frederic S. Fox (pro hac vice)                 Charles C. Cavanagh (SBN 198468)
     Donald R. Hall (pro hac vice)                  ccavanagh@messner.com
 8   KAPLAN FOX & KILSHEIMER LLP                    MESSNER REEVES LLP
     850 Third Avenue, 14th Floor                   1430 Wynkoop Street, Suite 300
 9   New York, NY 10022                             Denver, CO 80202
     Telephone: 212-687-1980                        Telephone: 303-623-1800
10   Facsimile: 212-687-7714                        Facsimile: 303-623-0552
     ffox@kaplanfox.com
11   dhall@kaplanfox.com                            Attorneys for Defendant
                                                    Chipotle Mexican Grill, Inc.
12   [Additional Attorneys on Signature Page]
13   Attorneys for Plaintiffs and the Classes
14

15                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
16                                   OAKLAND DIVISION
17   MARTIN SCHNEIDER, SARAH                        Case No. 4:16-cv-02200-HSG (KAW)
     DEIGERT, THERESA GAMAGE, and
18   NADIA PARIKKA, Individually and on             NOTICE OF SETTLEMENT AND JOINT
     Behalf of All Others Similarly Situated,       STIPULATION AND REQUEST TO
19                                                  VACATE DATES AND [PROPOSED]
                            Plaintiffs,             ORDER SETTING DATE TO FILE
20                                                  MOTION FOR PRELIMINARY
             v.                                     APPROVAL OF SETTLEMENT
21
     CHIPOTLE MEXICAN GRILL, INC., a                Judge:        Hon. Haywood S. Gilliam, Jr.
22   Delaware Corporation,                          Ctrm:         2, 4th Floor
                                                    Next Hearing: July 18, 2019
23                          Defendant.              Time:         2:00 p.m.
24

25

26

27

28

                                                                  Case No. 4:16-cv-02200-HSG (KAW)
                               NOTICE OF SETTLEMENT AND [PROPOSED] ORDER
       Case 4:16-cv-02200-HSG Document 193 Filed 07/03/19 Page 2 of 5



 1           Plaintiffs Martin Schneider, Sarah Deigert, Theresa Gamage, and Nadia Parikka

 2   (“Plaintiffs”) and Defendant Chipotle Mexican Grill, Inc. (“Defendant,” and with Plaintiffs, the

 3   “Parties”) hereby inform the Court that, after a second all-day mediation on July 2, 2019 with the

 4   Hon. Jay C. Gandhi (Ret.) of JAMS, the Parties have reached and executed a settlement term

 5   sheet as to the core terms of a class action settlement that will resolve all claims against

 6   Defendant. After the Parties finalize the remaining details and terms, they will then execute a

 7   formal, comprehensive class action settlement agreement.

 8           Accordingly, the Parties, by and through their attorneys, hereby jointly stipulate and

 9   request that the Court approve the following:

10           1.     In light of the execution of the settlement term sheet by the Parties to settle this

11   action, all pending dates, including the hearing on Defendant’s Motion to Decertify the Classes,

12   currently scheduled for July 18, 2019, should be vacated.

13           2.     Plaintiffs will submit their Motion for Preliminary Approval of the settlement

14   within 45 days of the Court’s approval of this Stipulation.

15          IT IS SO STIPULATED.

16

17                                            Respectfully submitted,
18    DATED: July 3, 2019                     KAPLAN FOX & KILSHEIMER LLP
19                                            By:    /s/ Laurence D. King
                                                         Laurence D. King
20
                                              Laurence D. King (SBN 206423)
21                                            Matthew B. George (SBN 239322)
                                              Mario M. Choi (SBN 243409)
22                                            350 Sansome Street, Suite 400
                                              San Francisco, CA 94104
23                                            Telephone: 415-772-4700
                                              Facsimile: 415-772-4707
24                                            lking@kaplanfox.com
                                              mgeorge@kaplanfox.com
25                                            mchoi@kaplanfox.com
26

27

28

                                                      -1-                Case No. 4:16-cv-02200-HSG (KAW)
                                NOTICE OF SETTLEMENT AND [PROPOSED] ORDER
     Case 4:16-cv-02200-HSG Document 193 Filed 07/03/19 Page 3 of 5



 1                                     KAPLAN FOX & KILSHEIMER LLP
                                       Frederic S. Fox (pro hac vice)
 2                                     Donald R. Hall (pro hac vice)
                                       850 Third Avenue, 14th Floor
 3                                     New York, NY 10022
                                       Telephone: 212-687-1980
 4                                     Facsimile: 212-687-7714
                                       ffox@kaplanfox.com
 5                                     dhall@kaplanfox.com

 6                                     KOBRE & KIM LLP
                                       Matthew I. Menchel (pro hac vice)
 7                                     201 South Biscayne Boulevard, Suite 1900
                                       Miami, FL 33131
 8                                     Telephone: 305-967-6108
                                       matthew.menchel@kobrekim.com
 9
                                       KOBRE & KIM LLP
10                                     Hartley M. K. West (SBN 191609)
                                       150 California Street, 19th Floor
11                                     San Francisco, CA 94111
                                       Telephone: 415-582-4781
12                                     Facsimile: 415-582-4811
                                       hartley.west@kobrekim.com
13
                                       Attorneys for Plaintiffs and the Classes
14

15
     DATED: July 3, 2019               DLA PIPER LLP (US)
16
                                       By:   /s/ Angela C. Agrusa
17                                               Angela C. Agrusa

18                                     Angela C. Agrusa (SBN 131337)
                                       angela.agrusa@dlapiper.com
19                                     Shannon E. Dudic (SBN 261135)
                                       shannon.dudic@dlapiper.com
20                                     2000 Avenue of the Stars, Suite 400 North Tower
                                       Los Angeles, CA 90067
21                                     Telephone: 310-500-3500
                                       Facsimile: 310-500-3300
22
                                       Charles C. Cavanagh (SBN 198468)
23                                     ccavanagh@messner.com
                                       MESSNER REEVES LLP
24                                     1430 Wynkoop Street, Suite 300
                                       Denver, CO 80202
25                                     Telephone: 303-623-1800
                                       Facsimile: 303-623-0552
26
                                       Attorneys for Defendant Chipotle Mexican Grill, Inc.
27

28

                                              -2-               Case No. 4:16-cv-02200-HSG (KAW)
                           NOTICE OF SETTLEMENT AND [PROPOSED] ORDER
      Case 4:16-cv-02200-HSG Document 193 Filed 07/03/19 Page 4 of 5



 1                                       [PROPOSED] ORDER

 2          Good cause appearing, the foregoing NOTICE OF SETTLEMENT AND JOINT

 3   STIPULATION AND REQUEST TO VACATE DATES AND [PROPOSED] ORDER

 4   SETTING DATE TO FILE MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT

 5   (“Stipulation”) is approved and it is hereby ORDERED that:

 6          1.     All pending dates, including the hearing on Defendant’s Motion to Decertify the

 7                 Classes, are VACATED.

 8          2.     Plaintiffs will file their motion for preliminary approval of the settlement no later

 9                 than 45 days after entry of this Order.

10   PURSUANT TO STIPULATION, IT IS SO ORDERED.

11

12

13

14    DATED: ________________
                                                       HON. HAYWOOD S. GILLIAM, JR.
15                                                      United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -3-               Case No. 4:16-cv-02200-HSG (KAW)
                              NOTICE OF SETTLEMENT AND [PROPOSED] ORDER
       Case 4:16-cv-02200-HSG Document 193 Filed 07/03/19 Page 5 of 5



 1                 ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

 2          I, Mario M. Choi, attest that concurrence in the filing of this document has been obtained

 3   from the other signatories. I declare under penalty of perjury under the laws of the United States

 4   of America that the foregoing is true and correct.

 5          Executed this 3rd day of July, 2019, at San Francisco, California.

 6
                                                /s/ Mario M. Choi
 7                                              Mario M. Choi
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -4-               Case No. 4:16-cv-02200-HSG (KAW)
                               NOTICE OF SETTLEMENT AND [PROPOSED] ORDER
